Title: Deed for Land Purchased from Benjamin Brown, 9 September 1802
From: Jefferson, Thomas
To: Brown, Benjamin


          
            This Indenture made on the 9th day of September One thousand Eight Hundred and two Between Benjamin Brown of the one part and Thomas Jefferson, of the other part, both of the County of Albemarle Witnessith, that the said Benjamin, In consideration of the sum of Eighty five pounds fifteen Shillings Virginia Currency to him paid by the said Thomas hath Given, granted, bargained and sold unto the said Thomas a certain parcel of Land in the County of Albemarle aforesaid on the Mountain called the High Mountain containing by Estimation Sixty one and one quarter acres, more or less, Contained within the following Bounds to Wit, Begining at a Hickory and two Chesnuts now marked as pointers in the former dividing line Between the said Benjamin and Thomas seven Chains & Forty Links from where they cornered with Richard Overton on the public road, And runing thence S. 60° W. 9 Chains to pointers nearly in a bottom, S. 50° W. 39½ Chains to a Chesnut Oak. S. 37½° W. 5 ch. 5 links to a Chesnut, S. 43° W. 5 chains to a Spanish Oak S. 60° W. 23 ch. 30 Links to pointers S. 25° W. 9 chains 35 Links to the dividing line Between the Sd. Benjamin and Thomas Wells, Thence up the mountain along the sd: dividing line to where it cornered in a side line of the said Thomas Jefferson, thence along the dividing lines Between the Sd. Benjamin and Thomas Jefferson to the Begining. Together with the Appurtenances: And also that the said Benjamin in consideration of the further sum of Ten pounds Virginia Currency to him paid by the said Thomas And to the end that the said Thomas and his Heirs and Assigns Owners of his Lands at and adjacent to the seat called Monticello may forever have a free way and out Let from the said Lands Westwardly, even if the public road now passing from the Thorough fare Between Monticello and the High Mountain towards Charlottesville, And forming with Moores Creek the Northern Boundary of the Lands of the said Benjamin should ever be discontinued by Public Authority, Hath Given Granted, bargained, and sold to the said Thomas, a margin of Land of One pole and a half in Breadth along the said boundary of the said Benjamin from the point where the sd. Benjamin & Thomas corner with Richard Overton on the public road aforesaid to Where the said road enters or may enter into the road from Charlottesville across Moor’s Creek going Southwestwardly along the upper side of the mountain towards Hardware: To have and to hold the said Margin of Land, And to use the same without stoppage or Hindrance, Whensoever the said public road may be suppressed to him the sd. Thomas Jefferson his Heirs and Assigns owners of his Land as aforesaid. And the said Benjamin his Heirs, Executors, And Admrs the said parcel of Lands first above conveyed, And also the sd. second parcel or Margin lastly conveyed, to the sd. Thomas and his Heirs will forever warrant and Defend. In Witness Whereof the said Benjamin hath hereto put his hand & seal on the day and year above mentioned.
            
              Benjn. Brown
            
          
          
            
              
                Signed sealed, and Delivered in presence of
                }
              
            
            
              
                Tipton LewisJohn T. HawkinsThomas Wells Junr.Thomas C. Fletcher
                }
              
            
          
          
          
            At a Superior Court directed by Law to be holden in Charlottesville for the District composed of the Counties of Albemarle, Louisa, Fluvanna and Amherst the 15th day of September 1802. The above Indenture was produced into Court, and acknowledged by Benjamin Brown party thereto and ordered to be recorded. Teste
            John Carr CDCC
          
        